Davis, J. (concurring).
Under the authorities the provision by which the lessee promised to make good any deficiency arising under a reletting survives the resuming of possession by summary proceedings. But it does not follow that the deposit of $1,000 was intended by the parties to the lease as security for the faithful performance of this particular provision. The terms of the. lease indicate the contrary. The money was to he held as security only “ during the continuance of the lease.” This language, limits the application of the security to covenants broken while the lease wa£ in existence, and as the lease ended with the summary proceeding, the plaintiff’s right to a return of the deposit less the rent due and unpaid seems complete.
There is still another reason for holding that the parties did not intend that the deposit should he held as security for the performance of the agreement to make good any deficiency arising on a reletting. Under the lease the deposit is “ to be held during the continuance of this lease as secur*562ty for the faithful payment of the rents and the performance of the covenants contained in this lease
This provision is inserted in the lease near its end and after the covenants usually found in leases. Then comes the agreement of reletting as follows: “ That in case of default in any of the covenants the landlord may resume possession of the premises and re-let the same for the remainder of the term at the best rent he can obtain for account of the tenant, who will make good any deficiency.”
The use of the word “ covenants ” in this latter provision shows that when the parties referred to the covenants in the lease they could not have intended to include the agreement of reletting itself. Manifestly the word “ covenants ” does not include the agreement of reletting, but refers only to the other provisions of the lease. It follows that the deposit was not made to secure the faithful performance of the agreement of reletting, and it should, therefore, be returned to the plaintiff as above stated.
For these reasons, I think the judgment should be affirmed.